
	
		I
		111th CONGRESS
		1st Session
		H. R. 1131
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to improve Federal response efforts after a terrorist
		  strike or other major disaster affecting homeland security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Protection and Response Act
			 of 2009.
		2.FindingsCongress finds the following:
			(1)The Robert T.
			 Stafford Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) was
			 established to provide aid and coordinate Federal disaster relief in response
			 to a major disaster.
			(2)The effect of the
			 terrorist attack on September 11, 2001, on New York City, New York, was
			 declared a major disaster as defined by the Act.
			(3)The terrorist
			 attacks on September 11, 2001, brought forth new challenges never dealt with
			 before in a major disaster.
			(4)These new
			 challenges and lack of comprehensive authority to deal with them, as defined by
			 current law, slowed down and complicated Federal disaster relief for the New
			 York and Washington Metropolitan Areas, and exposed weaknesses in the
			 authorities Federal agencies have to respond to a homeland security
			 event.
			(5)Officials
			 throughout the Administration and intelligence community assert that another
			 attack is inevitable so it is imperative to establish new authority to address
			 the inadequacies in the existing system of response.
			3.Definition of
			 major disasterSection 102(2)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122(2)) is amended by striking or explosion and
			 inserting explosion, terrorist attack (including a biological, nuclear,
			 chemical, or small arms attack and a cyber-attack on computer systems),
			 dispersion of radioactive or other contaminants, dispersion of hazardous
			 substances, or other catastrophic event.
		4.Certain
			 definitions of public facilitySection 102(9) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(9)) is amended to
			 read as follows:
			
				(9)Public
				facility
					(A)In
				generalExcept as provided in
				subparagraph (B), the term public facility means the following
				facilities owned by a State or local government:
						(i)Any flood control,
				navigation, irrigation, reclamation, public power, sewage treatment and
				collection, water supply and distribution, watershed development, or airport
				facility.
						(ii)Any non-Federal-aid street, road, or
				highway.
						(iii)Any other public
				building, structure, or system, including those used for educational,
				recreational, or cultural purposes.
						(iv)Any park.
						(B)Homeland
				security eventIn the case of a homeland security event as
				described in section 425, the term public facility also includes
				private for-profit telecommunications and phone services and private for-profit
				utilities (including power, water (including water provided by an irrigation
				organization or facility), sewer, and wastewater treatment) except that
				for-profit utilities shall be covered only for structures and property losses
				that occur during a homeland security event if such losses are not covered by
				such utility’s insurance
				policies.
					.
		5.Homeland security
			 eventsTitle IV of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et
			 seq.) is amended by adding at the end the following:
			
				425.Homeland
				security events
					(a)In
				generalAt the request of the Governor of the affected State, the
				President may declare that a major disaster constitutes a homeland security
				event for the purposes of this section. Such a request shall be based on a
				finding that Federal assistance is necessary because the event poses a
				significant risk to the security of the people and property of the Nation and
				is of such severity and magnitude that effective response is beyond the
				capability of the affected State and local government.
					(b)Federal
				assistanceIn any homeland security event, in addition to
				providing other assistance made available under this title in a major disaster,
				the President may—
						(1)establish a
				coordinating office and appoint a disaster recovery director—
							(A)to work with and
				coordinate efforts with the Federal coordinating officer appointed under
				section 302;
							(B)to oversee and
				coordinate the timely distribution of Federal assistance to persons injured in
				such disaster;
							(C)to develop methods
				to expedite claims for relief and assistance by individuals and
				businesses;
							(D)coordinate
				long-term recovery efforts with State and local authorities; and
							(E)work with Federal
				agencies to develop more effective methods to assist affected parties;
							(2)require that if an
				office described in paragraph (1) is established, the disaster recovery
				director—
							(A)shall consult with
				local officials in developing a recovery plan; and
							(B)may appoint an
				independent claims manager to assist in providing assistance;
							(3)in any case in
				which a Federal official issues a high security alert after a homeland security
				event, provide technical assistance and reimbursement to State and local
				governments in the disaster area for expenses incurred related to such alert,
				including overtime for law enforcement officers for a period of time that the
				President determines is necessary;
						(4)provide grants to
				a local government which may suffer a substantial loss of tax and other
				revenues;
						(5)authorize
				reimbursement to a school system for—
							(A)providing
				additional classroom instruction time and related activities to students who
				lost instructional time as a result of the homeland security event;
							(B)providing mental
				health and trauma counseling and other appropriate support services to students
				suffering from trauma-related disorders resulting from the homeland security
				event;
							(C)providing guidance
				and grief counseling and mental health services, including overtime payment for
				counselors and mental health professionals, for students and school
				staff;
							(D)clean up and
				structural inspections and repairs of school facilities;
							(E)textbooks and
				other school supplies and equipment used to support the relocation of students
				from schools in the disaster area;
							(F)the cost of
				relocating students, including transportation of students to temporary school
				facilities; and
							(G)loss of perishable
				food stock and revenue lost from food services; and
							(6)provide grants,
				equipment, supplies, and personnel, to any non-profit medical facility that
				has—
							(A)lost equipment or
				revenue due to a major disaster;
							(B)incurred
				additional costs for security enhancements in anticipation of a homeland
				security event;
							(C)purchased
				emergency supplies, medicine, or equipment, or contracted with medical
				specialists, in order to respond to casualties expected to be treated as a
				result of a major disaster; or
							(D)complied with
				Federal and State requirements concerning maintenance of health service
				treatment procedures (such as dialysis facilities) that may not be used as a
				result of a major disaster; and
							(7)authorize and
				direct the Administrator of the Environmental Protection Agency to perform all
				testing of indoor air quality deemed necessary by the Administrator and to
				undertake such remedial actions as may be necessary, in the discretion of the
				Administrator, to protect human health and safety from the contamination of
				indoor air quality following any such
				event.
						.
		6.Critical
			 servicesSection 406(a)(3)(B)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5172(a)(3)(B)) is amended—
			(1)by striking
			 and before emergency; and
			(2)by inserting
			 before the period the following: , education systems, providers of
			 counseling assistance, and providers of assistance to the
			 homeless.
			7.Federal assistance
			 to individuals and householdsSection 408(a)(1) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(a)(1)) is amended
			 by striking direct each place it appears.
		8.Community
			 disaster loans
			(a)AmountSection
			 417(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5184(b)) is amended by striking , and shall not exceed
			 $5,000,000.
			(b)Major disasters
			 caused by terrorist attacksSection 417 of such Act (42 U.S.C.
			 5184) is amended by adding at the end the following:
				
					(e)Interest
				forgiveness in certain casesThe President shall not require the
				payment of any interest on a loan made under this section to a local government
				which may suffer a substantial loss of tax and other revenues as a result of a
				homeland security
				event.
					.
			(c)ApplicabilityThe
			 amendments made by this section shall apply with respect to any major disaster
			 occurring on or after October 30, 2000.
			9.Standards and
			 reportingThe Director of the
			 Office of Management and Budget shall—
			(1)establish
			 standards for reporting information regarding disaster efforts made by each
			 agency that assists in providing relief in a disaster that the President has
			 determined constitutes a homeland security event under section 425 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
			 et seq.);
			(2)collect data from
			 each such agency regarding the efforts of such agency for each major disaster
			 described in paragraph (1) not less than once each year; and
			(3)report such data
			 to the appropriate committees of Congress annually.
			10.Special
			 presidential Commission to review air qualityThe President shall appoint a special
			 commission to undertake a study of the authorities available to the
			 Environmental Protection Agency following a major disaster that the President
			 determines constitutes a homeland security event under title IV of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and
			 following), particularly a terrorist attack using chemical, biological, or
			 nuclear weapons. The Commission shall examine the agency’s authorities
			 to—
			(1)monitor the
			 environment;
			(2)evaluate health
			 risks associated with air pollutants that may be released into the environment
			 as result of such a disaster; and
			(3)communicate with
			 affected communities and first responders.
			The Commission
			 shall submit a report to the President and to the Congress containing the
			 results of such study and including any recommendations of the special
			 commission regarding the clarification and recommendation of Environmental
			 Protection Agency authorities in such situations.11.Acutely and
			 sub-acutely toxic chemical, biological, and radioactive exposure
			 guidelinesThe Administrator
			 of the Environmental Protection Agency shall promulgate guidelines regarding
			 the health risks of short-, medium-, or long-term exposure to acutely or
			 sub-actuely toxic chemical, biological, and radioactive materials that may be
			 released into the environment as a consequence of a major disaster that the
			 President determines constitutes a homeland security event under title IV of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170 and following). The Director of the Centers for Disease Control and
			 Prevention shall provide the Administrator with such information and analysis
			 as may be necessary for the Administrator to promulgate guidelines under this
			 section in the case of biological materials.
		12.Authorities for
			 environmental monitoring and analysisIn order to provide for standardized and
			 rapid data collection and analysis and communication regarding environmental
			 risks following any major disaster that the President determines constitutes a
			 homeland security event under title IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170 and following), the
			 President shall designate the Administrator of the Environmental Protection
			 Agency or the Director of the Centers for Disease Control and Prevention (in
			 the case of a release of biological agents) to coordinate all data collection
			 and monitoring and dissemination of analysis regarding the release of
			 pollutants and contaminants (including biological agents) into the environment
			 by reason of any such disaster.
		13.Data collection
			 during public health emergencies; research on assisting victims; advanced
			 preparationPart B of title
			 III of the Public Health Service Act
			 (42 U.S.C. 243 et seq.) is amended by inserting after section 319M the
			 following section:
			
				319N.Data
				collection during public health emergencies; research on assisting victims;
				advanced preparation
					(a)In
				generalThe Secretary may make awards of grants, contracts, and
				cooperative agreements to public and nonprofit private entities for the purpose
				of collecting public health data during and in the aftermath of public health
				emergencies, and conducting research with respect to such data, in order to
				develop medical therapies and other public health strategies for assisting
				victims of such emergencies in recovering from the emergencies.
					(b)Advance
				preparation for emergency eventsThe Secretary shall provide for
				the approval of applications for awards under subsection (a) in advance of
				public health emergencies in order that, upon the occurrence of such an
				emergency, the Secretary can promptly begin disbursing amounts from the awards
				and the recipients of the awards can promptly begin carrying out the purpose
				described in subsection (a).
					(c)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through 2013, in addition to other authorizations of
				appropriations that are available for such purpose. Amounts appropriated under
				the preceding sentence shall remain available until
				expended.
					.
		14.Disaster relief
			 grants for local educational agencies
			(a)EstablishmentThe
			 Secretary of Education may make grants for disaster relief to local educational
			 agencies located in any area for which the President has declared a major
			 disaster pursuant to the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.).
			(b)Use of
			 fundsThe Secretary may not make a grant under this section
			 unless the applicant involved agrees to use the grant as reimbursement or
			 payment for expenses resulting from a major disaster described in subsection
			 (a) that occurred after September 10, 2001. Such expenses may include any of
			 the following:
				(1)Additional
			 classroom instruction time and related activities for students who lost
			 instructional time as a result of the disaster.
				(2)Mental health and
			 trauma counseling and other appropriate support services to students suffering
			 from long-term or short-term trauma-related disorders resulting from the
			 disaster.
				(3)Guidance and grief
			 counseling and mental health services, including overtime payment for
			 counselors and mental health professionals, for students and school
			 staff.
				(4)Textbooks and
			 other school supplies and equipment damaged or destroyed as a result of the
			 disaster, or used to support the relocation of students from schools in the
			 disaster area.
				(5)Relocating
			 students, including transportation of students to temporary school
			 facilities.
				(6)Loss of perishable
			 food stock and revenue lost from food services.
				(7)Renting or leasing
			 alternate temporary facilities or transportation.
				(c)ApplicationTo
			 seek a grant under this section, a local educational agency shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary reasonably requires.
			(d)Rule of
			 constructionNothing in this Act shall be construed as
			 prohibiting or exempting the Federal Emergency Management Agency from its
			 obligation to provide assistance to local educational agencies in connection
			 with a major disaster, including debris removal and cleanup, and restoration of
			 facilities to their predisaster condition.
			(e)DefinitionsFor
			 purposes of this section:
				(1)The term
			 local educational agency has the meaning given to that term in
			 section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(2)The term
			 Secretary means the Secretary of Education.
				
